1
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE
7     RAJU T. DAHLSTROM,
                                                        Case No. C16-1874RSL
8                   Plaintiff,
                                                        ORDER DENYING MOTION FOR
9            v.                                         RECONSIDERATION
10    UNITED STATES OF AMERICA, et al.,
11                  Defendants.
12
13          On April 8, 2019, the Court granted the individual defendants’ motion for
14   summary judgment and dismissed plaintiff’s wrongful termination in violation of public
15   policy claim on the grounds that (a) plaintiff failed to respond to defendants’ argument
16   that a wrongful discharge claim cannot be asserted against any entity other than plaintiff’s
17   employer, (b) the nature of the employment contract as between an employer and an
18   employee suggests that a claim that public policy prevents the termination of the contract
19   runs against the employer, not against other employees who may have been involved in
20   the decision to terminate the employment relationship, (c) the only relevant case law
21   supports that conclusion, and (d) the public policy exception to the general rule of at-will
22   employment is narrow and should be extended with caution. Plaintiff filed a timely
23   motion for reconsideration of the dismissal of his wrongful discharge claim. In the
24   alternative, plaintiff seeks certification of the issue to the Washington Supreme Court.
25
26
     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
1           Motions for reconsideration are disfavored in this district and will be granted only
2    upon a “showing of manifest error in the prior ruling” or “new facts or legal authority
3    which could not have been brought to [the Court’s] attention earlier with reasonable
4    diligence.” LCR Rule 7(h)(1). Plaintiff has not met his burden. In their motion for
5    summary judgment, the individual defendants squarely raised the issue of whether a claim
6    of wrongful discharge in violation of public policy could be asserted against anyone other
7    than the employer. Plaintiff offers no justification for his failure to acknowledge or
8    respond to defendants’ argument in his opposition memorandum and has not shown any
9    new facts or legal authority which could not have been brought to the Court’s attention
10   earlier. Nor has plaintiff shown manifest error: he has not identified any case in which a
11   wrongful discharge claim (as opposed to a statutory claim under the Washington Law
12   Against Discrimination Act) was allowed to proceed against a fellow employee, and he
13   has not offered any justification for expanding the narrow exception in the circumstances
14   presented here.
15          Plaintiff also suggests that the Court manifestly erred by failing to certify to the
16   Washington Supreme Court the issue of whether a wrongful discharge in violation of
17   public policy claim can be asserted against a fellow employee. Plaintiff did not request
18   certification in his opposition memorandum, and the Court rejects the contention that it
19   had an obligation to sua sponte consider the appropriateness of certification under RCW
20   2.60.020 once a controlling issue of state law was identified. Certification is a matter
21   within the sound discretion of the Court, and plaintiff cites no case in which an abuse of
22   discretion or reversible error was found simply because the district court did not sua
23   sponte consider certification. In addition, the certification process serves the important
24   judicial interests of efficiency and comity. As noted by the United States Supreme Court,
25   certification saves “time, energy and resources and helps build a cooperative judicial
26
     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
1    federalism.” Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974). Waiting until after he
2    received an unfavorable ruling from the Court to request certification destroys any
3    efficiencies that may have been achieved through the certification procedure.
4
5          For all of the foregoing reasons, plaintiff’s motion for reconsideration or
6    certification is DENIED.
7
8          Dated this 3rd day of May, 2019.
9                                             A
                                              Robert S. Lasnik
10                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER DENYING MOTION FOR
     RECONSIDERATION - 3
